United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-20124
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN DAVILA LECHUGA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-302-1
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Martin Davila Lechuga appeals his sentence following his

guilty-plea conviction for conspiracy to possess with intent to

distribute 5 kilograms or more of cocaine.

     Lechuga raises a single issue on appeal.   He argues that a

sentence within a properly calculated guidelines range, such as

his sentence, is not entitled to a presumption of reasonableness.

He concedes that this court held to the contrary in United States

v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).   However, because

at least one other circuit has declined to adopt a presumption of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20124
                                -2-

reasonableness, Lechuga asserts that a circuit split exists and

that he is raising this issue to preserve it for further review

by the Supreme Court.

     This court must follow its own precedent unless it is

overruled by this court en banc or by a decision of the Supreme

Court.   United States v. Mathena, 23 F.3d 87, 91 (5th Cir. 1994).

Therefore, Lechuga’s argument on appeal is foreclosed by this

court’s decision in Alonzo.   See also United States v. Mares, 402
F.3d 511, 519 (5th Cir.) (stating that a sentence within a

properly calculated guidelines range is entitled to great

deference), cert. denied 126 S. Ct. 43 (2005).

     AFFIRMED.